Mr. Chief Justice Young, Mr. Justice Bakke and Mr. Justice Knous are in favor of affirmance; whereas Mr. Justice Otto Bock, Mr. Justice Burke and Mr. Justice Hilliard are in favor of reversal. The court being equally divided in opinion, the judgment stands affirmed by operation of law as provided by Rule 118 (f) R.C.P. Colo.
Note: Mr. Chief Justice Francis E. Bouck was deceased at the time of the rendition of this opinion and no appointment had been made to fill the vacancy created by his death. *Page 530